Citation Nr: 1433335	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for tinnitus.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to October 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the current appeal, and specifically in July 2011, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

These matters were previously before the Board in October 2011 at which time they were remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The decision below reopens the previously denied claim of service connection for tinnitus, and the underlying de novo claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and is being REMANDED to the AOJ.  





FINDINGS OF FACT

1.  An unappealed January 1996 rating decision denied service connection for tinnitus on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation therefrom.  

2.  Presuming its credibility, the evidence received since the January 1996 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating that claim.  

3.  Chronic disability of the lumbar spine did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the January 1996 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the Veteran's petition to reopen the previously denied claim for service connection for tinnitus, VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10, (2006).  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Pursuant to the October 2011 remand, the Veteran was provided with appropriate Kent notification through a January 2012 letter.  Here, however, regardless of this notification, the Board is reopening the Veteran's previously denied claim for service connection for tinnitus.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the Veteran's claim for a low back disability, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through the October 2008 and January 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  These letters also provided notice concerning the assignment of rating criteria and effective dates.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the above-referenced notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  In addition, this letter provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Although the October 2008 and January 2012 letters were not sent prior to initial adjudication of the Veteran's claim, he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence, which he did.  The claim for service connection for a low back disability was readjudicated several times, and a statement of the case (SOC) was issued in February 2009, and a supplemental statement of the case (SSOC) was provided to the Veteran in May 2012.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as by an SOC or SSOC, is sufficient to cure a timing defect). 

As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  

Pursuant to the October 2011 remand, outstanding VA treatment records generated at the VA Medical Center (VAMC) in San Antonio, Texas, and dated from September 2008 to May 2012, have since been obtained and scanned into the Virtual VA claims processing system.  In addition, in a November 2011 letter, the AMC asked the Veteran to complete the VA Form 21-4142 Authorization and Consent to Release Information form for any non-VA healthcare provider who has provided treatment for his lower back condition.  It does not appear that the Veteran completed this form.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining any outstanding service treatment records and post-service VA and private treatment records and the Veteran has not contended otherwise.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were conducted in March 2008, and most recently in March 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinions obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview and physical examination of the Veteran and a discussion of his medical history.  Both medical opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

As set forth above, in a January 1996 rating decision, the RO denied the Veteran's original claim of service connection for tinnitus, finding that this condition was neither incurred in nor caused by service.  The Veteran was notified of the RO's determination and his appellate rights in a January 1996 letter and while he filed a notice of disagreement with the decision, he failed to perfect his appeal.  The AOJ may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103.  Thus the January 1996 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran now seeks to reopen his claim and filed the most recent application to reopen his claim of service connection for tinnitus in November 2006.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The evidence associated with the Veteran's claims file at the time of the January 1996 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; and the January 1996 VA audiological examination.  

Although the Veteran reported a history of hearing problems at the October 1995 separation examination, the service treatment records are absent any complaints of, or treatment related to tinnitus and/or symptoms akin to tinnitus during service.  At the January 1996 VA examination, the Veteran reported to experience intermittent episodes of tinnitus twice a week, and described his tinnitus as soft, having mid pitch, and moderately severe in nature.  

The evidence associated with the claims file subsequent to the January 1996 rating decision includes, but is not limited to, VA treatment records dated from 1996 to 2012; the March 2008 VA audiological examination report; the July 2011 Hearing Transcript; and the Veteran's own lay assertions.  

At the July 2011 Hearing, the Veteran testified that he first began to experience a buzzing-type sound in his ears during service.  He further stated that he had continued experiencing symptoms akin to tinnitus on a recurrent basis since his separation from service.  See July 2011 Hearing Transcript (T.) pp. 9-10.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he began experiencing tinnitus in service and has continued to experience these symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his testimony.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the January 1996 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  During his July 2011 hearing, the Veteran testified that he began experiencing tinnitus in service, and he has continued to experience recurring ringing/buzzing type sounds in his ears since his separation from service.  The Veteran's hearing testimony discussing his in-service experiences and, more importantly, his on-going symptoms since service, were not of record at the time of the January 1996 rating decision.  

The Veteran is competent and credible with respect to these assertions, and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim of service connection for tinnitus.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that his current low back disability was incurred in service.  Specifically, he claims to have injured his back after he was involved in a motor vehicle accident (MVA) in service.  He further contends that this current low back disability is related to this in-service occurrence.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  

Turning to the service treatment records, the Board notes that clinical records demonstrate that the Veteran was involved in a motor vehicle accident in November 1993, and presented to the military clinic several days later, with complaints of persistent back pain and a headache.  Upon physical examination, the treatment provider observed lacerations on the Veteran's scalp which appeared to be healing well, and further described the back as nontender to bony percussion with trigger point tenderness in the trapezius muscle and soft tissues within the lumbar region.  He subsequently placed the Veteran on 100 milligrams of Norflex with instructions to return to the hospital for follow-up care and suture removal several days later.  The Veteran reported ongoing back pain at a follow-up treatment visit at the Army Hospital Emergency Room several days later, and upon evaluating the Veteran, the treatment provider detected tenderness and paravertebral muscle spasms surrounding the lower lumbar spine region.  During a follow-up physical therapy treatment session, the Veteran described his injuries, and noted that his back initially felt numb after his MVA, but became painful within several hours, with progressive and increasing pain ever since.  The Veteran denied any previous back trauma, and it was noted that his x-rays were negative for any abnormalities.  Upon conducting a physical examination of the back, the treatment provider observed signs of paraspinal tenderness, and noted that the back was tender to palpation over the T12 and L1 disc levels, but absent signs of lumbar facet joint pain.  Based on his evaluation of the Veteran, the treatment provider assessed him with thoracolumbar iliolumbar ligament strains secondary to his MVA.  

Subsequent service treatment records reflect the Veteran's complaints of ongoing back pain, and further demonstrate continuing treatment and care provided for his back condition.  During an April 1994 treatment visit, the treatment provider determined that physical examination of the back was negative for any indications or signs of scoliosis, tenderness or muscle spasms, and referred him to an orthopedic clinic with a provisional diagnosis of "muscle skeletal back pain."  At the orthopedic clinic, the Veteran reported that although his low back pain had nearly subsided, he still experienced recurrent pain that was greater in the left lower back region, and which radiated through the bilateral thighs and knees, and caused his legs to buckle.  He was assessed with having a lumbosacral strain.  Records from the Brooke Army Medical Center reflect that the Veteran presented at this treatment facility in June 1994 for follow-up treatment and care for his low back condition, at which time he described a slight improvement in his symptoms as compared to two months prior.  It appears that the Veteran also underwent an x-ray of his back, the results of which were negative for any abnormalities.  He was subsequently placed on a temporary limited profile that was scheduled to expire in October 1994.  Clinical records dated in April 1995 reflect the Veteran's complaints of recurrent back pain and lumbar spasms.  After evaluating the Veteran, the treatment provider diagnosed the Veteran as having lumbar spasms, prescribed him with Norflex to help alleviate the pain, and instructed him to return to the clinic if he did not have any relief within the next week.  The remainder of the service treatment records is absent any complaints of, or treatment related to the back condition.  At the October 1995 separation examination, although the Veteran reported a history of recurrent back pain, the clinical evaluation of the spine was shown to be normal.  An October 1995 Termination Summary report issued at the Community Mental Health Center at Brooke Army Medical Center reflects that the Veteran was diagnosed as having back pain upon his separation from service.  

The evidence clearly shows the Veteran's complaints of low back pain during his period of service.  However, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a low back disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Service treatment records reflect assessments of thoracolumbar iliolumbar ligament strains and lumbosacral strain on various occasions and subsequent healing of that strain; there was no actual clinical finding of chronic low back disability.  Indeed, the Veteran was assessed with having low back pain rather than a chronic back disability upon his separation from service.  Thus, while the Veteran underwent ongoing episodes of low back pain while on active duty service, the service treatment records do not reflect a chronic low back disability.  

The post-service treatment records reflect the Veteran's complaints of ongoing back pain throughout the pendency of the claim.  Indeed, the Veteran filed a claim for service connection for the low back condition in October 1995, and was afforded a VA orthopedic examination in December 1995, at which time he described his in-service MVA and low back injury, and reported to experience ongoing back pain since this incident.  After examining the low back, and conducting several x-rays of the lumbar spine (the results of which were shown to be normal), the examiner diagnosed the Veteran as having a history of lumbosacral strain without any history of or clinical evidence to suggest any residual lower extremity radiculopathy.  

Subsequent records reflect that the Veteran began presenting at the San Antonio VA Medical Center (VAMC) in March 1996 with complaints of chronic low back pain.  The treatment providers took note of the Veteran's in-service injury several years prior, as well as his complaints of ongoing back pain.  However, he was always assessed with having low back pain.  An April 1996 x-ray of the lumbosacral spine was negative for any fractures or dislocations, or evidence of spondylolisthesis, and further revealed the vertebral bodies to be well aligned, and the visualized sacroiliac joints to be normal.  

The Veteran was afforded another VA examination in March 2008, at which time he provided his medical and military history and reported to experience ongoing back pain on a daily basis.  The Veteran specifically described several areas of pain on his thoracolumbar spine.  The VA examiner noted that there had been no surgical intervention to date, and further noted that the Veteran did not use any assistive devices or prescribed braces to help him move around.  In addition to undergoing a physical examination of the spine, the Veteran also underwent x-rays of his lumbar spine, the results of which revealed normal anatomic alignment, normal vertebral body and disc height within the lumbar spine, and were further negative for significant degenerative changes, fractures or focal osseous lesions.  Based on his review of the medical records and diagnostic test results, as well as his physical examination of the Veteran, the VA examiner diagnosed the Veteran as having a normal thoracolumbar spine with no lower extremity radiculopathy.  

VA treatment records dated from 2008 to June 2012 reflect that the Veteran presented at the San Antonio VAMC on a regular basis with complaints of chronic back pain.  During a June 2011 VA chiropractic consultation, the chiropractor noted that the Veteran had always experienced some lumbar discomfort since his in-service MVA, but the pain had worsened during the last few months.  Results from the physical examination were negative for any abnormalities in the scapula, ilium high and general appearance of the spine, and x-ray films of the lumbar spine were shown to be normal.  

The Veteran was afforded another VA orthopedic examination in March 2012, at which time he provided his medical and military history, and reported that he had been involved in an in-service MVA wherein he suffered a head injury, head lacerations, and the onset of his recurring low back pain.  According to the Veteran, he has been seen and treated for ongoing low back pain on a continuing basis since service, and currently receives physical therapy and chiropractic treatment for this pain.  Based on his review of the claims file, as well as his discussion with, and physical examination of the Veteran, the VA examiner diagnosed the Veteran with having chronic low back pain, and determined that said disorder was less likely than not incurred in or caused by an in-service injury, event or illness, to include the Veteran's in-service MVA and low back injury.  The VA examiner based his opinion on his review of the records and diagnostic test results, which have consistently revealed a normal lumbar spine and are absent any associated neurological deficits.  The examiner further noted that the Veteran's assessment has always been for muscular problems throughout the years, and the Veteran had not sought any treatment for his low back condition since August 2011 even though he was advised to return for follow-up treatment within 30 days if his pain did not improve.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any chronic low back pathology.  The Board notes that none of the VA treatment providers or VA examiners have identified a current disease, and review of the post-service medical evidence of record is completely absent for a clear and definitive diagnosis pertaining to the lumbar spine.  Although the March 2012 VA examiner noted that the Veteran's assessment had always been for muscular problems, he did not explain or provide additional clarification as to what these muscular problems were.  Although the December 1995 VA examiner diagnosed the Veteran with a history of a lumbosacral strain, he did not identify a current lumbar strain at the time of the examination, and in fact, noted that the lumbar spine x-ray findings were shown to be normal.  In addition, findings from the March 2008 x-ray were shown to be normal, and the March 2008 VA examiner determined that the Veteran's thoracolumbar spine was normal.  Moreover, the ongoing assessments of low back pain do not equate to an underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes further that although the Veteran has complained of low back problems in multiple statements to VA, during his VA treatment visits and examinations and during his hearing, the greater weight of the evidence is that he does not have any low back pathology.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the post-service medical records show no pathology of the lower back.  

The Board has considered the Veteran's assertions that he has a low back disability related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the lumbar area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the December 1995, March 2008 and March 2012 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has any current low back pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a low back disability is not warranted.




ORDER

New and material evidence having been submitted, the claim of service connection for tinnitus is reopened, and to this limited extent, the appeal is granted.  

Entitlement to service connection for a low back disability is denied. 


REMAND

The Veteran asserts that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  Specifically, the Veteran contends to have had exposure to extreme noise levels while working with and near heavy machinery, kitchen equipment, diesel engines, and explosive devices.  The Veteran's military occupational specialty (MOS) during service was that of hospital food service specialist.  

He was afforded a VA audiological examination in January 1996, at which time he reported to experience hearing difficulties in both ears which developed gradually over the past four years.  According to the Veteran, his tinnitus occurs twice a week, is moderately severe in nature, and interferes with his ability to communicate with others.  Based on his discussion with, and evaluation of the Veteran, the VA examiner assessed the Veteran with having bilateral tinnitus.  However, the VA examiner did not provide a medical opinion as to whether the Veteran's tinnitus was incurred in, or related to his military service.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

At the March 2008 VA examination, the VA audiologist determined that the Veteran did not have a diagnosis of tinnitus.  

However, more recently, at the July 2011 Hearing, the Veteran testified that he had experienced ongoing difficulty hearing due to a persistent ringing sound in his ears since his period of service.  Initially, the Board finds that the Veteran's statements with respect to onset of ringing ears in service and recurrent symptoms are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

In light of the conflicting medical evidence of record with respect to whether the Veteran has a current diagnosis of tinnitus, and given that the initial January 1996 VA audiological examination was inadequate, the Board finds that the Veteran should be scheduled for another VA audiological examination to determine whether he has a current diagnosis of tinnitus that is etiologically related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of any current tinnitus present.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has tinnitus (bilateral or unilateral).  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any tinnitus diagnosed on examination had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the Veteran's credible assertions that he has experienced a ringing sound in his ears since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding recurrence of symptoms since his military service.  

The examiner should provide a rationale on which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


